Citation Nr: 0014152	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  93-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to April 
1988.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The veteran appealed this decision 
and, in a July 1994 decision, the Board denied the claim.  
The veteran subsequently appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 1995, the Court granted a joint motion for 
remand.  Consequently, the Board remanded the case to the RO 
for further development in November 1995.  The case is now, 
once more, before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence of record contains diagnoses of a 
personality disorder, and dissociative identity disorder 
(previously called multiple personality disorder in DSM III-
R).

3.  A psychiatric disorder was not present in service, 
evident to a compensable degree within one-year following the 
veteran's discharge from active service, or shown to be 
related to military service.



CONCLUSIONS OF LAW

1.  A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9 (1999); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).

2.  A psychiatric disorder was not incurred in or aggravated 
by service and incurrence of a psychosis during service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1153, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.309(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a December 1986 Report of Medical History, the veteran 
stated that he received counseling once per month for 
approximately six months at age 16, after his parents 
divorced.  A normal psychiatric evaluation was noted on 
enlistment examination.  

A July 1987 service medical record notes that the veteran was 
witnessed pounding his fists and head against a wall 
(although not hard) and screaming.  An ambulance subsequently 
arrived on the scene, and found the veteran to be awake, 
alert, and not in distress.  The veteran did not remember the 
episode, and denied experiencing previous episodes.  He 
reported seeing a chaplain over the previous one and one-half 
months for family problems, and complained of "feeling numb 
all over."  The examiner noted that the veteran was 
hyperventilating, and indicated that the "numbness" 
decreased and his head was "clear" following "rebreathing 
and slow deep breathing."  The final assessment was 
hyperventilating syndrome, resolved.

An October 1987 record indicates that the veteran displayed 
immature behavior during an interview, including bragging 
about how he destroyed things, and the bizarre behavior he 
exhibited when he became "upset."  The veteran reported 
that he was once involved in an incident where he was charged 
with assaulting two policemen and destruction of property.  
The examiner strongly recommended counseling.  

In a report dated the following day, a physician noted that 
the veteran displayed rather "typical situational and 
somewhat immature type problems," and suggested that he 
would benefit from a psychiatric consultation.

The veteran was seen following an incident in January 1988, 
in which he attempted to slit his wrists.  He denied alcohol 
abuse, suicidal ideation or intent, hallucinations, or 
depression.  His speech was clear although of decreased 
volume, and his eye contact was poor.  Thought processes were 
intact, and judgment was good.  Immature personality disorder 
was diagnosed.

A January 1988 psychiatric consultation report notes a long 
developmental history of physical and emotional abuse by both 
parents.  The veteran stated that he dropped out of school, 
lived on his own, and was rejected by most family members.  
He reported suicidal ideations with some attempts, and self-
mutilation behavior since adolescence.  A mental status 
examination revealed an open and cooperative individual.  
While the veteran's mood and affect were generally consistent 
with the content discussed, his affect was quite 
inappropriate when discussing his self-mutilation and his 
interest in observing the flow of his own blood.  He denied 
suicidal or homicidal intent.  There was no evidence of 
hallucinations, delusions, or illusions.  His memory was 
intact, and his intelligence was average.  Judgment and 
insight were impaired.  The diagnostic impression was severe 
borderline personality disorder.  The examiner noted that the 
veteran was unable to cope with service, and opined that he 
would exhibit increasingly disturbed behavior as he became 
stressed by sea duty.  He recommended that the veteran be 
administratively discharged. 

According to a record dated the following month, the veteran 
was being processed for an administrative discharge.  At that 
time, the veteran reported that he was contemplating suicide 
or various acts of violence.  A psychiatric evaluation was 
within normal limits, except for suicide and violence 
potential.  Personality disorder was diagnosed.

A February 1988 hospital report indicates that the veteran 
was admitted with complaints of headaches, suicidal 
ideations, anxiety, fatigue, anger, low self esteem, 
"feeling tense," shyness, poor concentration, "feeling 
panicky," depression and loneliness.  He gave a long history 
of impulsivity and unpredictability, including physically 
self-damaging acts at age 15.  The report notes a pattern of 
unstable and intense interpersonal relationships with 
manipulation, devaluation, inappropriate and intense anger, 
and identity disturbance.  The veteran described affective 
instability with marked shifts from normal to mood 
depression, intolerance of being alone, and chronic feelings 
of emptiness and boredom.  

The veteran's general appearance and mental status was that 
of an immature individual who expressed himself with anxiety 
manifestations.  He admitted experiencing suicidal tendencies 
over the previous four or five years, but denied current 
suicidal ideation.  His mood was moderately depressed, and 
his affect was diminished.  He had a speech problem whenever 
he felt anxious, which was manifested by rapid sequences in 
sentences and slurring of words.  There was no concreteness 
of association.  The veteran denied feeling aggressive or 
homicidal.  There was no evidence of hallucinations, 
delusions, illusions, paranoid ideation, or idiosyncratic 
thought disturbance.  While memory was normal, judgment and 
insight were globally diminished.  The discharge diagnosis 
was severe borderline personality disorder, existing prior to 
enlistment, and suicidal ideas, treated, resolved. 

In a Report of Medical History on separation examination, the 
veteran related that he experienced depression and excessive 
worry, and indicated that a borderline personality disorder 
had been diagnosed during service.  A March 1988 separation 
examination report notes a normal psychiatric evaluation.

An April 1988 hospital report indicates that the veteran was 
admitted for treatment of a borderline personality disorder.

Private medical records show treatment for various 
disabilities, including a personality disorder, from March 
1989 to March 1992.  A hospital report, dated in March 1989, 
indicates that the veteran was admitted for treatment of 
hyperventilation.  

The veteran received medical treatment following a suicide 
attempt in December 1990, when he shot himself in the stomach 
and overdosed on drugs.

A record dated later that week indicates that the veteran 
previously made a suicide attempt by overdose in March 1990, 
but was not hospitalized at that time.  The veteran reported 
that borderline personality disorder was diagnosed in 
service, and his nurse indicated that his behavior was 
consistent with this diagnosis.  

A January 1991 treatment record reports "lots of 
inappropriate smiling, eyes darting about, and laughter."  
Questionable personality disorder was diagnosed.

Correspondence from the Clinical Director of the Counseling 
Center, dated in January 1991, reports that the veteran 
received treatment from a therapist while recovering from 
self-inflicted gunshot wounds from December 1990 to January 
1991.  The record relates that the veteran's feelings of 
uselessness and hopelessness led to his attempt to kill 
himself, and indicates that this was his third suicide 
attempt.  

An April 1991 private medical report notes a history of 
multiple problems during service, including two absent 
without leaves, a charge of assault and destruction of 
property, and two suicide attempts, one by hanging and one by 
cutting his wrists.  The veteran reported that he was 
discharged from service with a diagnosis of borderline 
personality disorder.  A mental status examination revealed 
poor general insight, and "no good social skills."  Mixed 
personality disorder was diagnosed.

Outpatient treatment records dated in May 1991 indicate that 
the veteran's history of relationship instability is "linked 
to parental abuse," and suggest that this history supports a 
borderline personality disorder diagnosis.  A June 1991 
report further notes that the his mood and behavior 
instability were consistent with borderline personality 
disorder. 
 
In July 1991 correspondence, the veteran's reverend reported 
that he counseled the veteran on numerous occasions between 
April 1988 and May 1990.  He related that the veteran showed 
tendencies to be withdrawn, and manifested severe depression, 
anxiety, violence, anger, and suicidal behavior.  He opined 
that the veteran's mental instability had been "greatly 
aggravated" by his military service.

A November 1991 report notes a diagnosis of severe, recurring 
major depression, and borderline personality disorder.

In December 1992 correspondence, the veteran's psychiatrist 
reported a current diagnosis of multiple personality 
disorder.  The physician noted the veteran's history of 
severe physical and emotional abuse, and opined that his 
current mental disorder was initially manifest during 
service.  He explained that the "nature and psychosocial 
stressors of military service" directly contributed to the 
manifestation and exacerbation of this disorder.

During a December 1992 personal hearing, the veteran 
testified that he received counseling for family problems at 
age 16, but denied experiencing psychiatric symptoms prior to 
service.  Transcript (T.) at 1-2.  He explained that he began 
experiencing problems adjusting to service approximately 
eight months after his enlistment.  T. at 2.  He reported 
that he went absent without leave (AWOL) for 29 days in 1987, 
after being denied leave to solve personal problems with his 
ex-fiancée.  T. at 2-3.  He stated that he voluntarily 
returned to service.  T. at 2-3.  The veteran's shipmates 
reportedly treated him "rather harshly" following his 
return, and he explained that he "couldn't handle" this 
treatment any longer.  T. at 3.  He reported that he was 
eventually given an administrative discharge from service.  
T. at 3-4.  The veteran related that while he did not receive 
psychiatric treatment within one year of his separation from 
service, he received counseling from his reverend since 
approximately 1989.  T. at 4-5.   

During an August 1993 travel Board hearing, the veteran gave 
a history of depression during adolescence due to his 
parents' divorce.  T. at 2.  He related that he received 
psychiatric treatment at that time, and was told that his 
depression was "stress related."  T. at 2.  The veteran 
denied experiencing psychiatric problems prior to his 
induction into service.  T. at 5.  He opined that his current 
psychiatric disorder was related to several incidents during 
service, including two altercations during basic training, 
personal problems with his ex-fiancée, and mistreatment by 
fellow shipmates.  T. at 6-9.  He explained that he went 
absent without leave in 1987, because he had issues to 
resolve with his ex-fiancée concerning their child.  T. at 9.  
He stated that a telegram was sent to his step-father, who 
was stationed in Korea at the time, requesting that he be 
sent home on emergency leave to "deal with [the veteran] and 
protect [the] family because of [the veteran]."  T. at 9-10.  
The veteran maintained that he did not want to be separated 
from service, and indicated that he sought assistance from 
his Senator to avoid an other than honorable discharge.  T. 
at 8.  The veteran received counseling from his reverend 
immediately after his separation from service, and underwent 
psychiatric treatment approximately three years later.  T. at 
11-13.

In support of his testimony, the veteran submitted a December 
1987 memorandum from the American Red Cross in Alamogordo, 
New Mexico to an American Red Cross station in Korea 
regarding the circumstances surrounding the period of time 
when he was absent without leave in 1987.  

On VA psychiatric examination in November 1996, the veteran 
gave a history of physical and emotional abuse by both 
parents.  He explained that his girlfriend informed him that 
she was pregnant while he was in service, and related that he 
"started getting into trouble" when his emergency leave 
request was denied.  This "trouble" included a period of 
absence without leave, and "some violent altercations."  
The veteran noted that severe borderline personality disorder 
was diagnosed during hospitalization in service.  He reported 
receiving periodic outpatient treatment since his separation 
from service, but denied being hospitalized for psychiatric 
treatment.  The report notes that multiple personality 
disorder was diagnosed in 1992, following a six-month period 
of treatment.  

The veteran described periods of depression and irritability, 
and gave a history of losing his temper and blacking out.  He 
reported experiencing amnestic episodes even when he was not 
angry.  He explained that he did not like to be around 
people, and that he stayed at home to protect himself, and to 
protect others from himself.  He reported recurrent suicidal 
thoughts, and multiple suicide attempts.

A mental status examination revealed logical and coherent 
speech, which was normal in rate and tone.  The veteran lost 
track of the conversation at times, and would shut his eyes 
and not respond until the question was repeated.  He reported 
occasional auditory hallucinations that told him to do 
certain things, and explained that while he heard these 
voices during service, he did not tell anyone out of fear of 
being discharged.  He denied current suicidal or homicidal 
thoughts.  Insight and judgment were adequate.  No clear 
change in personality was observed.  

The diagnostic impression was AXIS I : Probable dissociative 
identity disorder (previously called multiple personality 
disorder in DSM III-R).  The examiner commented that the date 
of onset for this disorder was difficult to determine.  It 
did not appear to her that the disorder could be 
retrospectively diagnosed for the time that the veteran was 
in the service, although it did appear that he might have 
been having some dissociative episodes during service.  That 
alone, however, was not enough to diagnose multiple 
personality disorder, as the presence of 2 or more distinct 
identities or personality states needed to be determined and 
that could not be determined for the time that the veteran 
was in the Navy.  Her opinion was that it appeared that the 
separate personality states emerged and/or were identified 
when he was in intensive psychotherapy with his post service 
private doctor.  

The AXIS II diagnosis was borderline personality disorder.  
The examiner commented that it appeared that the veteran had 
symptoms of borderline personality disorder predating 
military service.  However, certainly the stress and 
structured environment of the Navy elicited more symptoms of 
that condition.  The specific symptoms of borderline 
personality disorder that he manifested and which were 
documented in past evaluations included affective instability 
with marked reactivity of mood, including periods of intense 
dysphoria and irritability; suicidal behavior and self-
mutilating behavior; inappropriate intense anger or 
difficulty controlling anger; impulsivity manifested by going 
AWOL and fathering 2 children out of wedlock.  The examiner 
noted that there was a known relationship between borderline 
personality disorder and dissociative identity disorder, and 
that they frequently co-existed and they are both 
etiologically related to early childhood trauma.  Frequently, 
individuals later diagnosed with dissociative identity 
disorder have been previously diagnosed with borderline 
personality disorder.  The examiner repeated that it did not 
appear that the veteran's dissociative identity disorder was 
diagnosable during service.  In her clinical judgment, it was 
likely that the diagnosis of dissociative identity disorder 
manifested itself fully with the appearance of fully 
developed alter-personalities after the veteran was released 
from service.  AXIS IV stressors included childhood abuse, 
and current stressors included unemployment, marital 
difficulties, and financial stress.  AXIS V : Current Global 
Assessment of Functioning (GAF) score - 35, highest GAF score 
in the past year - 35.  The examiner commented that while the 
veteran may have experienced some dissociative episodes 
during service, his current psychiatric disorder was first 
identified during private treatment in 1992.  She concluded 
that it was likely that the veteran's dissociative identity 
disorder "emerged" following extensive psychotherapy in 
1992.

In a June 1997 addendum to the November 1996 VA examination 
report, the physician noted that the diagnosis should be 
changed to AXIS I : Dissociative identity disorder by 
history, onset most likely after active duty service.  AXIS 
II : Borderline personality disorder, onset predating active 
duty service.  AXIS III : Deferred.  AXIS IV : Stressors 
include childhood abuse in the past, and present 
unemployment, marital problems, and financial stress.  AXIS V 
: Current GAF - 35, highest GAF in the past year - 35.

Medical records from the Social Security Administration (SSA) 
were associated with the veteran's claims folder in July 
1999.  These records contain duplicate copies of the 
veteran's service medical records, and private treatment 
records from January 1988 to August 1996.  The veteran's 
disability benefits were awarded on the primary diagnosis of 
mixed personality disorder, severe, narcissistic traits.  An 
August 1996 record notes a current diagnosis of severe mixed 
personality disorder with narcissistic traits.  The examiner 
noted the veteran's report that he claimed some relationship 
between his current problems and his treatment while in the 
armed services.  It was noted that the veteran had many 
suicidal gestures and attempts, including shooting himself in 
the abdomen after a fight with a woman friend.  

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.  Where a veteran served for at 
least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
psychoses, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service or in the presumptive 
period is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9; see 
Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

The Court has held that for the purposes of determining 
whether a veteran's claim of entitlement to service 
connection is well grounded, evidence will be presumed to be 
true as required by Robinette, 8 Vet. App. at 77 and King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In light of the December 
1992 private medical report suggesting a relationship between 
the veteran's current multiple personality disorder and 
service, the Board must find his claim of entitlement to 
service connection for a psychiatric disorder to be well 
grounded.  

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  This duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Full compliance with the duty to assist also includes VA's 
assistance in obtaining relevant records from private 
physicians when the veteran has provided concrete data as to 
time, place and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  The Board finds that the VA has fulfilled 
its duty to assist the veteran in the obtaining of all 
pertinent medical records which would support his claim.

In order to successfully evaluate the veteran's claim, the 
Board must make an analysis of the evidence which both 
supports and refutes the claim.  With regard to the medical 
opinions in this case, the Court has stated:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the [Board as] 
adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

With regard to the veteran's own contention that he suffers 
from a psychiatric disability caused by his active service, 
as noted above, the record does not reveal that the veteran 
possesses any medical expertise and he has not claimed such 
expertise.  Thus, his lay medical assertions, to the effect 
that his current psychiatric disorder was caused by active 
service, have no probative value.  On the issue of medical 
causation, the Court has been clear:  "[l]ay hypothesizing, 
particularly in absence of any supporting medical authority, 
serves no constructive purpose . . ."  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1981).  The veteran is not competent to 
provide a medical opinion as to the etiology of his 
psychiatric disorder.  Espiritu, 2 Vet. App. 492, 494-5.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has evaluated the medical evidence for and against 
the claim in detail.  As noted above, the evidentiary 
assertions made by the veteran, as a lay party, as to medical 
diagnosis or causation are not competent and therefore are 
not for consideration in this context.  Similarly, the 
communication and opinion from the veteran's reverend are 
also not competent evidence of medical diagnosis or 
causation.  In his July 1991 statement on the veteran's 
behalf, the reverend opined that the veteran's mental 
stability was aggravated greatly by the military.  
Nevertheless, there is no indication that the reverend has 
any expertise or training so as to provide a competent 
medical opinion pertinent to a medical question.  As such, 
his statement is of low probative value.  Espiritu, 
2 Vet. App. at 494-5.

The service medical records show that the veteran was treated 
during service for a personality disorder.  By law, a 
personality disorder is not a disability for compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  Thus, service connection is not 
appropriate for personality disorder.  However, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  38 C.F.R. 
§ 4.127(1999).  For the reasons discussed below, service 
connection is not warranted on this or any other basis.  

The medical evidence in support of the veteran's claim 
consists of a December 1992 private medical report from the 
veteran's psychiatrist opining that his current psychiatric 
disorder, identified as multiple personality disorder, was 
initially manifest during service.  After noting the 
veteran's history of severe physical and emotional abuse, he 
commented that the "nature and psychosocial stressors of 
military service directly contributed to the manifestation 
and exacerbation of this disorder."  While this statement 
generally asserts that the veteran's current psychiatric 
disorder is related to his period of service, it provides no 
evidence to support this opinion and offers no supporting 
rationale.  Although the physician noted the veteran's in-
service stressors, it is unclear whether he considered, or 
was aware of, the long history of physical and emotional 
abuse by the veteran's parents.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, or based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Accordingly, in light of the incomplete 
nature of the opinion and rationale, the Board finds that 
this opinion is entitled to little probative weight. 

The examiner who conducted the November 1996 VA psychiatric 
examination, and prepared the June 1997 addendum to the 
examination report, reviewed the veteran's entire claims 
folder, including the medical opinion noted above, 
interviewed the veteran, and completed a comprehensive 
examination before providing an opinion regarding the 
etiology of the veteran's current psychiatric disorder.  
Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The Board affords greater weight 
to this opinion in light of this examiner not only personally 
interviewing the veteran but also having available the 
veteran's claims file for review.  In contrast to the 
December 1992 private examiner, this provides a much sounder 
basis on which to render an opinion.  Additionally, because 
of the record review, the 1996 examiner was able to discuss 
the effects of the veteran's traumatic preservice childhood 
in addition to service and post service events, following 
which an opinion was furnished.  

The 1996 VA examiner concluded that the veteran's 
dissociative identity disorder (previously called multiple 
personality disorder in DSM III-R) most likely had its onset 
in approximately 1992, years after service discharge.  
Further, the examiner explained the interplay between the 
inservice diagnosis of borderline personality disorder and 
the post service diagnosis of dissociative identity disorder, 
and she stressed why the dissociative identity disorder was 
not present in service or related to service.  The Board 
finds the detailed rationale of this opinion, based on a 
review and discussion of the record, to be entitled to great 
probative weight.  Id.

The records from the Social Security Administration do not 
tend to provide any weight in favor of the veteran's claim.  
The examiner noted the veteran's reported claim that his 
current mental problems were related to events in service.  
However, the examiner made no findings with regard to this 
proposition.  As such, there is no endorsement from this 
medical source that supports the veteran's claim.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  

In sum, the Board finds that the competent evidence in 
support of the claim is entitled to extremely little 
probative weight.  On the other hand, the evidence against 
the claim is entitled to great probative weight. The November 
1996 VA examination, and June 1997 addendum support the 
denial of the veteran's claim.

The Board has carefully considered the benefit of the doubt 
doctrine in this case.  As currently codified, the law 
defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.  
Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for psychiatric disorder is 
denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

